Exhibit 10.1

VOTING AGREEMENT AND IRREVOCABLE PROXY

VOTING AGREEMENT (this “Agreement”), dated as of January 8, 2014, by and between
Zink Acquisition Holdings Inc., a Delaware corporation (“Parent”), and Frank L.
Hohmann III, a resident of the State of New York (“Shareholder”). Capitalized
terms used but not defined in this Agreement have the meanings ascribed thereto
in the Merger Agreement (as defined below).

RECITALS

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Material Sciences Corporation, a Delaware corporation (the “Company”), Parent
and Merger Sub are entering into an Agreement and Plan of Merger of even date
herewith (as it may be amended, restated, supplemented or modified from time to
time, the “Merger Agreement”);

WHEREAS, as of the date hereof, Shareholder is the record and beneficial owner
of, and has the right to vote and dispose of, 1,005,324 Common Shares (such
Common Shares, together with any other Common Shares with respect to which
Shareholder acquires beneficial ownership prior to the termination hereof,
collectively, the “Shareholder Shares”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Shareholder enter into this Agreement and, in order to
induce Parent to enter into the Merger Agreement, Shareholder is willing to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Agreements of Shareholder.

(a) Voting. From the date hereof until the termination of this Agreement in
accordance with Section 4, at any meeting of the shareholders of the Company
however called or any adjournment thereof, Shareholder shall vote its
Shareholder Shares (or cause them to be voted), (i) in favor of (A) the adoption
of the Merger Agreement and the approval of the transactions contemplated
thereby and (B) approval of any proposal to adjourn or postpone such meeting to
a later date if there are not sufficient votes for adoption and approval of the
foregoing on the date on which such meeting is held, (ii) against any
Acquisition Proposal or any other proposal made in opposition to adoption of the
Merger Agreement and (iii) against any agreement (including any amendment of any
agreement), amendment of the Company’s organizational documents or other action,
in each case, that is intended to, or that Parent notifies Shareholder in
writing could reasonably be expected to prevent or materially impede, interfere
with or delay the consummation of the transactions contemplated by the Merger
Agreement. Any such vote shall be cast by Shareholder in accordance with such
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining that a quorum is present (to the fullest extent that
the Shareholder Shares may be counted for quorum purposes under applicable Law)
and for purposes of recording the results of such vote. Shareholder



--------------------------------------------------------------------------------

further agrees that it shall not commit or agree to or enter into any contract,
agreement, arrangement or understanding with any Person, the effect of which
would be inconsistent with or violative of the provisions and agreements
contained in this Section 1. Shareholder acknowledges that the agreement set
forth in this Section 1 applies even if the Company breaches any of its
representations, warranties, covenants or agreements set forth in the Merger
Agreement. Except as set forth in this Section 1(a), Shareholder shall not be
restricted from voting in favor of, voting against or abstaining from voting on
any other matters presented to the shareholders of the Company, provided that
doing so does not breach any of Shareholder’s obligations under this
Section 1(a). In the event that Shareholder’s proxy has been granted to Parent
pursuant to Section 1(b), Shareholder shall have no obligations under this
Section 1(a) with respect to the meeting of the shareholders of Company for
which such proxy has been granted.

(b) Proxy.

(i) In furtherance of Shareholder’s agreement in Section 1(a), Shareholder
hereby appoints Parent as Shareholder’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of Shareholder, to
vote all Shareholder Shares (at any meeting of shareholders of the Company
however called or any adjournment thereof), (A) in favor of (1) the adoption of
the Merger Agreement and the approval of the transactions contemplated thereby
and (2) approval of any proposal to adjourn or postpone such meeting to a later
date if there are not sufficient votes for adoption and approval of the
foregoing on the date on which such meeting is held, (B) against any Acquisition
Proposal or any other proposal made in opposition to adoption of the Merger
Agreement and (C) against any agreement (including any amendment of any
agreement), amendment of the Company’s organizational documents or other action,
in each case, that is intended or could reasonably be expected to prevent or
materially impede, interfere with or delay the consummation of the transactions
contemplated by the Merger Agreement; provided, however, that Shareholder’s
grant of the proxy contemplated by this Section 1(b) shall be effective if, and
only if, Shareholder has not delivered to the Secretary of the Company at least
ten business days prior to such meeting a duly executed proxy card previously
approved by Parent voting the Shareholder Shares in the manner specified in
Section 1(a) or in the event such proxy card has been thereafter modified or
revoked or otherwise fails to provide evidence of Shareholder’s compliance with
its obligations under Section 1(a) in form and substance reasonably acceptable
to Parent. In the event that Shareholder fails for any reason to vote in
accordance with the requirements of this Section 1(a), the vote of the
proxyholder shall control in any conflict between the vote by the proxyholder in
accordance with this Agreement and a vote by Shareholder.

(ii) It is hereby agreed that Parent will use any proxy granted by Shareholder
solely in accordance with applicable Law and will only vote the Shareholder
Shares subject to such proxy with respect to the matters and in the manner
specified in Section 1(b)(i).

(iii) Such proxy shall be valid and irrevocable until the termination of this
Agreement in accordance with Section 4. Any proxy granted hereunder shall
automatically terminate, and any underlying appointment shall automatically be
revoked and rescinded and of no force and effect, upon the termination of this
Agreement, in each case without any further action by any party.

 

2



--------------------------------------------------------------------------------

(iv) Shareholder represents that any and all other proxies heretofore given in
respect of Shareholder Shares are revocable, and that such other proxies have
been revoked or, if not yet revoked, are hereby revoked, and Shareholder agrees
to promptly notify the Company of such revocation. Shareholder affirms that the
foregoing proxy is: (A) given (1) in connection with the execution of the Merger
Agreement and (2) to secure the performance of Shareholder’s duties under this
Agreement, (B) COUPLED WITH AN INTEREST AND MAY NOT BE REVOKED EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT and (C) INTENDED TO BE IRREVOCABLE PRIOR TO
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH DELAWARE LAW. All authority
herein conferred shall be binding upon the successors and assigns of
Shareholder.

(c) Appraisal Rights. Shareholder hereby waives, and agrees not to exercise or
assert, any appraisal or similar rights in connection with the transactions
contemplated by the Merger Agreement.

(d) Restriction on Transfer; Proxies; Non-Interference; Stop Transfer; Legends;
etc. From the date hereof until any termination of this Agreement in accordance
with its terms, Shareholder shall not (other than pursuant to a judgment,
decree, injunction, rule or order of any Governmental Entity), directly or
indirectly (i) sell, transfer, give, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, gift, pledge, encumbrance,
assignment or other disposition of, any Shareholder Shares (or any right, title
or interest thereto or therein) (a “Transfer”), (ii) deposit any Shareholder
Shares into a voting trust or grant any proxies or enter into a voting
agreement, power of attorney or voting trust with respect to any Shareholder
Shares or (iii) agree (whether or not in writing) to take any of the actions
referred to in the foregoing clauses (i) or (ii) of this Section 1(d); provided,
however, that this Section 1(d) shall not prohibit a Transfer of the Shareholder
Shares by Shareholder to (i) any member of Shareholder’s immediate family, or to
a trust for the benefit of Shareholder or any member of Shareholder’s immediate
family or upon the death of Shareholder or (ii) to an Affiliate of Shareholder;
provided further, however, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing to be bound by the terms of this Agreement. In furtherance of this
Agreement, Shareholder shall and hereby does authorize Parent’s and Merger Sub’s
counsel to notify the Company’s transfer agent that there is a stop transfer
restriction with respect to all of the Shareholder Shares (and that this
Agreement places limits on the voting and transfer of the Shareholder Shares);
provided, however, that any such stop transfer restriction shall terminate upon
the termination of this Agreement in accordance with its terms. If any
Shareholder Shares are in certificated form and if requested by Parent,
Shareholder agrees to cause all certificates representing Shareholder Shares to
bear a prominent legend stating that such Shareholder Shares are subject to the
transfer, voting and other restrictions described in this Agreement.

(e) No Agreement as a Director or Officer. Shareholder makes no agreement or
understanding in this Agreement in Shareholder’s capacity as a director or
officer of the Company or any of its subsidiaries (if Shareholder holds such
office), and nothing in this Agreement: (i) will limit or affect any actions or
omissions taken by Shareholder in Shareholder’s capacity as such a director or
officer, including in exercising rights under the

 

3



--------------------------------------------------------------------------------

Merger Agreement, and no such actions or omissions shall be deemed a breach of
this Agreement or (b) will be construed to prohibit, limit or restrict
Shareholder from exercising Shareholder’s fiduciary duties as an officer or
director to the Company or its stockholders.

(f) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Shareholder Shares, other than the right to vote the
Shareholder Shares as proxy upon the terms and subject to the conditions of this
Agreement. Except as provided in this Agreement, all rights, ownership and
economic benefits of and relating to the Shareholder Shares shall remain vested
in and belong to Shareholder. Nothing in this Agreement shall be interpreted as
obligating Shareholder to exercise any warrants, options, conversion of
convertible securities or otherwise to acquire Common Shares.

(g) Reclassification, Stock Split, Stock Dividend or Distribution. In the event
of any reclassification, stock split, stock dividend or distribution or other
change in the capital structure of the Company affecting the Common Shares, the
number of shares constituting the Shareholder Shares shall be adjusted
appropriately and this Agreement and the obligations hereunder shall attach to
any additional Common Shares or other voting securities (or securities
convertible into or exchangeable for voting securities of the Company) of the
Company issued to Shareholder in connection therewith.

2. Representations and Warranties of Parent. Parent represents and warrants to
Shareholder as of the date hereof that:

(a) Organization; Authority. Parent is a Delaware corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Parent has all necessary corporate power and authority, as
applicable, to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by Parent of this Agreement and, subject
to the terms and conditions of the Merger Agreement, the performance of its
obligations hereunder, have been duly authorized by all necessary action on the
part of Parent and no further action on the part of Parent is necessary to
authorize the execution and delivery by Parent . This Agreement has been duly
executed and delivered by Parent and, assuming due authorization, execution and
delivery hereof by Shareholder, constitutes a valid and binding obligation of
Parent, enforceable against it in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

(b) Consents and Approvals; Non-Contravention. The execution and delivery by
Parent of this Agreement and the performance of its obligations hereunder
require no action by or in respect of, or filing with, any Governmental Entity,
other than any actions or filings the absence of which would not be reasonably
expected to, individually or in the aggregate, prevent, materially delay or
impair the performance by Parent of any of its obligations under this Agreement
on a timely basis. Neither the execution and delivery of this Agreement by
Parent, nor the performance by Parent of its obligations hereunder will,
(A) contravene, conflict with, or result in any violation or breach of any
provision of the certificate of incorporation, bylaws or other governing
documents of Parent or (B) contravene, conflict with or result in a violation or
breach of any provision of any applicable Law, except in the case of clause (B),
as would not be reasonably expected to, individually or in the aggregate,
materially delay or impair the performance by Parent of any of its obligations
under this Agreement.

(c) Acknowledgement. Parent acknowledges that Shareholder has not made nor makes
to Parent any representation or warranty, whether express or implied, of any
kind or character in connection with this Agreement except as expressly set
forth in this Agreement.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of Shareholder. Shareholder represents and
warrants to Parent as of the date hereof that:

(a) Capacity. (i) Shareholder has all necessary capacity to execute and deliver
this Agreement and to perform its obligations hereunder; and (ii) this Agreement
has been duly executed and delivered by Shareholder and, assuming due and valid
authorization, execution and delivery hereof by Parent, constitutes a valid and
binding obligation of Shareholder, enforceable against Shareholder in accordance
with its terms, subject to the Bankruptcy and Equity Exception.

(b) Consents and Approvals; Non-Contravention. The execution and delivery by
Shareholder of this Agreement and the performance of its obligations hereunder
require no action by or in respect of, or filing with, any Governmental Entity,
other than any actions or filings the absence of which would not be reasonably
expected to, individually or in the aggregate, prevent, materially delay or
impair the performance by Shareholder of any of its obligations under this
Agreement on a timely basis. Neither the execution and delivery of this
Agreement by Shareholder, nor the performance by Shareholder of its obligations
hereunder will, (i) contravene, conflict with or result in a violation or breach
of any provision of any applicable Law, (ii) result in the creation or
imposition of any Lien on the right to vote any Shareholder Shares, except in
the case of clauses (ii), as would not be reasonably expected to, individually
or in the aggregate, prevent, materially delay or impair the performance by
Shareholder of any of its obligations under this Agreement.

(c) Ownership of Shares. Shareholder beneficially owns the Shareholder Shares
(as may be adjusted pursuant to Section 1(g)). Shareholder owns the Shareholder
Shares free and clear of any proxy, voting restriction, adverse claim or other
Lien (other than (i) proxies and restrictions in favor of Parent pursuant to
this Agreement, (ii) such transfer restrictions of general applicability as may
be provided under the Securities Act and the “blue sky” laws of the various
states of the United States and (iii) Liens that do not impair the ability of
Shareholder to vote the Shareholder Shares pursuant to this Agreement). Without
limiting the foregoing, except for proxies and restrictions in favor of Parent
pursuant to this Agreement, and except for such transfer restrictions of general
applicability as may be provided under the Securities Act and the “blue sky”
laws of the various states of the United States, Shareholder has sole voting
power and sole power of disposition with respect to the Shareholder Shares, with
no restrictions on Shareholder’s rights of voting or disposition pertaining
thereto and no Person other than Shareholder has any right to direct or approve
the voting or disposition of any Shareholder Shares. As of the date hereof,
Shareholder does not own, beneficially or of record, any securities of the
Company other than Company Options and the Shareholder Shares.

 

5



--------------------------------------------------------------------------------

(d) Opportunity to Review; Reliance. Shareholder has had the opportunity to
review this Agreement with counsel of its own choosing. Shareholder understands
and acknowledges that Parent is entering into the Merger Agreement in reliance
upon Shareholder’s execution, delivery and performance of this Agreement.

(e) Shareholder Has Adequate Information. Shareholder is a sophisticated
investor with respect to the Shareholder Shares and has independently and
without reliance upon Parent or Merger Sub and based on such information as
Shareholder has deemed appropriate, made Shareholder’s own analysis and decision
to enter into this Agreement. Shareholder acknowledges that Parent has not made
nor makes to Shareholder any representation or warranty, whether express or
implied, of any kind or character in connection with this Agreement except as
expressly set forth in this Agreement.

4. Termination. This Agreement and the proxy granted pursuant to Section 1(b)
hereof shall automatically terminate without any further action by any party on
the first to occur of (a) the Effective Time, (b) the termination of the Merger
Agreement in accordance with its terms, (c) the date of any material
modification, waiver or amendment of the Merger Agreement that affects adversely
the consideration payable to stockholders of the Company pursuant to the Merger
Agreement as in effect and on the date hereof, and (d) the mutual written
consent of Parent and Shareholder. Notwithstanding the foregoing, (i) nothing
herein shall relieve any party from liability for breach of this Agreement and
(ii) the provisions of this Section 4 and Section 5 shall survive any
termination of this Agreement.

5. Miscellaneous.

(a) Expenses. All costs and expenses incurred in connection with the obligations
hereunder shall be paid by the party incurring such costs and expenses.

(b) Additional Shares. Until any termination of this Agreement in accordance
with its terms, Shareholder shall promptly notify Parent of the number of
shares, if any, as to which Shareholder acquires record or beneficial ownership
after the date hereof. Any shares as to which Shareholder acquires record or
beneficial ownership after the date hereof and prior to termination of this
Agreement shall be Shareholder Shares for purposes of this Agreement and the
obligations hereunder shall attach to any such additional shares. Without
limiting the foregoing, in the event of any reclassification, stock split, stock
dividend or distribution or other change in the capital structure of the Company
affecting the Common Shares, the number of shares constituting the Shareholder
Shares shall be adjusted appropriately and this Agreement and the obligations
hereunder shall attach to any additional Common Shares or other voting
securities (or securities convertible into or exchangeable for voting securities
of the Company) of the Company issued to Shareholder in connection therewith.

(c) Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “own beneficially”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

 

6



--------------------------------------------------------------------------------

(d) Further Assurances. From time to time, at the reasonable request of Parent
and at the sole cost of Parent, Shareholder shall execute and deliver such
additional documents and take all such further action as may be necessary to
perform its obligations hereunder.

(e) Amendments; Waiver. This Agreement may not be amended or supplemented,
except by a written agreement executed by each of the parties hereto. At any
time prior to the termination of this Agreement, any party to this Agreement
may, subject to applicable Law, (i) waive any inaccuracies in the
representations and warranties of any other party hereto made in favor of such
party, (ii) extend the time for the performance of any of the obligations or
acts of any other party hereto or (iii) waive compliance by the other party with
any of the agreements contained herein. Notwithstanding the foregoing, no
failure or delay by any party to this Agreement in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

(f) Assignment. Except as set forth in Section 1(d), neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned, in
whole or in part, by operation of law or otherwise, by any of the parties
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 5(f) shall be
null and void.

(g) Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof.

(h) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties hereto
(and their respective successors and permitted assigns) any right or remedy of
any nature whatsoever under or by reason of this Agreement.

(i) Governing Law; Enforcement; Jurisdiction; Waiver of Jury Trial.

(i) This Agreement, and any other agreement, document or instrument delivered
pursuant hereto, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement (or such
other document) or the negotiation, execution, termination, performance or
nonperformance of this Agreement (or such other document) (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), must be exclusively governed by the internal laws of
the State of Delaware, without regard to its conflicts of law principles.

(ii) Each of the parties hereto (A) irrevocably and unconditionally consents and
submits itself to the exclusive personal jurisdiction of the Court of Chancery
of the

 

7



--------------------------------------------------------------------------------

State of Delaware, County of New Castle, or, only if that court does not have
subject matter jurisdiction, a federal court sitting in Wilmington, Delaware in
any action or proceeding arising out of or relating to this Agreement or any of
the transactions contemplated by this Agreement, (B) agrees that all claims in
respect of such action or proceeding shall be heard and determined only in any
such court, (C) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(D) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
other court and (E) waives any objection that it may now or hereafter have to
the venue of any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement in any such
court or that such action or proceeding was brought in an inconvenient forum,
and agrees not to plead or claim the same.

(iii) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING (WHETHER BASED ON TORT, CONTRACT OR
OTHERWISE). EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT: (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) EACH PARTY
HERETO UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) EACH
PARTY HERETO MAKES THIS WAIVER VOLUNTARILY; AND (D) EACH PARTY HERETO HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5(i)(iii).

(j) Specific Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that money
damages or other legal remedies would not be an adequate remedy for any such
damages. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement (in each case without
posting a bond or undertaking), in the Chancery Court of the State of Delaware
or, if such court shall not have jurisdiction, any federal court sitting in
Delaware, so long as one of such courts shall have subject matter jurisdiction
over such suit, action or proceeding, this being in addition to any other remedy
to which they are entitled at law or in equity.

(k) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including email and facsimile transmission) and
shall be given in accordance with the notice information set forth on Annex I or
such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day

 

8



--------------------------------------------------------------------------------

is a Business Day in the place of receipt. Otherwise, any such notice, request
or communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Entity to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the obligations hereunder are not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the obligations hereunder be
performed as originally contemplated to the fullest extent possible.

(m) Interpretation. The words “hereof”, “herein” and “hereunder” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Sections are to Sections of
this Agreement unless otherwise specified. Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular.
Whenever the words “include” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. Except as the
context may otherwise require, references to any agreement or contract are to
that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References to
“law”, “laws” or to a particular statute or law shall be deemed also to include
any applicable Law. The parties agree that the terms and language of this
Agreement were the result of negotiations between the parties and their
respective advisors and, as a result, there shall be no presumption that any
ambiguities in this Agreement shall be resolved against any party. Any
controversy over construction of this Agreement shall be decided without regard
to events of authorship or negotiation.

(n) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by PDF file
(portable document format file) shall be as effective as delivery of a manually
executed counterpart of this Agreement.

(o) Survival of Representations and Warranties. The representations and
warranties contained herein and in any certificate or other writing delivered
pursuant hereto shall not survive the earlier of the Effective Time or the
termination of this Agreement.

 

9



--------------------------------------------------------------------------------

(p) Drafting. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of this Agreement.

[Signature page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

PARENT: Zink Acquisition Holdings Inc. By:  

/s/ Ted W. Beneski

Name:  

Ted W. Beneski

Title:  

Chairman of the Board

By:  

/s/ Victor L. Vescovo

Name:  

Victor L. Vescovo

Title:  

Managing Director

SHAREHOLDER:

/s/ Frank Hohmann III

Frank Hohmann III

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

Annex I

Notice Information

 

1. If to Parent:

Zink Acquisition Holdings Inc.

c/o Insight Equity Management Company LLC

1400 Civic Place, Suite 250

Southlake, Texas 76092

Attention: General Counsel

Facsimile No.: (817) 488-7739

With a copy to:

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Attention: Gregory J. Schmitt, Esq.

Facsimile No.: (214) 740-7166

 

2. If to Shareholder:

Frank L. Hohmann III

c/o Barbara Nims, Esq.

Davis Polk & Wardwell

450 Lexington Avenue

New York, NY 10017

 

Annex I - 1